DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on July 28, 2022. Claims 1-4 and 7 are amended; and claims 1-20 are pending and examined below.




Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-6, 8-9, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Triolo et al. (U.S. 2018/0349446) in view of Katz et al. (U.S. 2020/0135005).
With regard to claim 1, Triolo teaches a computing device [abstract], comprising: 
     one or more processors (Fig. 1, processor 103); and 
     a non-transitory computer readable medium having stored therein a sequence of instructions (Fig. 1; [0052] Although not required, various aspects described herein may be embodied as a method, a data processing system, or a computer-readable medium storing computer-executable instructions. For example, a computer-readable medium storing instructions to cause a processor to perform steps of a method in accordance with aspects of the disclosed embodiments is contemplated; [0103] Any or all of the method steps described herein may be implemented as computer-readable instructions stored on a computer-readable medium, such as a non-transitory computer-readable medium), that when executed by the one or more processors, cause the one or more processors to perform actions comprising: 
 	receiving, over a network, asset information corresponding to a set of physical assets at a location ([0058] Examples of data that may define a client's digital persona profile 380 include age 310, assets under management (AUM) 320…; [0064] Other indicia that may be included within the portfolio story 542 are, for example, the client's tax situation, asset allocation, and market exposure; [0065] For example, if a client's asset allocation is inappropriate in view of existing market conditions, the narrative in the asset allocation chapter may alert the client to this fact and direct the client to a relevant article, e.g., "here's an article explaining how to reallocate assets when markets are off," along with a hyperlink to the article), the asset information comprising electronic data indicating information associated with each asset’s operation at the location ([abstract] a first content stream containing client bibliographic information and account information; [claim 2] wherein the first content stream includes one or more of age information, education information, occupation information, income information, account type information, assets under management information, holdings information, holding product class information, industry sector information, and days since account opening information);
 	storing the asset information within a data store associated with the computing device (Fig. 1, database 121; [0082] A user interface (UI) 1110 presents content to a client.  A content management system (CMS) 1110a supports the UI 1110 and can dynamically change the content and images presented on the UI 1110); 
 	a set of tiles based on the stored asset information ([0014] FIG. 8 shows an example of dashboard tiles that may be displayed when a client requests additional information; [0015] FIG. 9 shows an example of dashboard tiles featuring a series of icons that may be used to display additional content and/or capture a client's preferences; [0016] FIG. 10 shows an example of a dashboard tile in both a collapsed state and an expanded state; [0070] The various dashboard tiles presented may be aligned with the client's individual persona. The dashboard tiles presented on the dashboard 544 may be selected from a large inventory of tiles in order to display information that is relevant to the client's overall situation, unique to current market conditions, and personalized based on how the current market conditions may be effecting the client's portfolio), each tile in said set of tiles corresponding to an asset within said set of physical assets ([0070] The various dashboard tiles presented may be aligned with the client's individual persona. The dashboard tiles presented on the dashboard 544 may be selected from a large inventory of tiles in order to display information that is relevant to the client's overall situation, unique to current market conditions, and personalized based on how the current market conditions may be effecting the client's portfolio), each tile being an interactive interface object that displays a respective asset’s electronic data (Figs. 6A-10; [0069] Content presented in the dashboard 544 may provide the client an opportunity to obtain additional information on a topic, e.g., a hyperlink to the full text of an article, or to select an option "not interested.");
 	generating a user interface (UI) (Figs. 6A-10; [0061] The user interface 540 may include a plurality of subcomponents, which will be referred to herein as portfolio story 542, dashboard 544, and stock story 546, and described in greater detail below with reference to FIGS. 6A-6C), the UI comprising an electronic page with interactive functionality for displaying the set of tiles (Figs. 6A-10); and
 	automatically causing display of said UI (Figs. 6A-10; [0056] Information about the SQL Server status may be presented in a graphical user interface (GUI) format where status information for all of the listed database servers is presented in one integrated view in an automated manner). However, Triolo does not specifically teach:
-	compiling, via execution of an application program interface (API)
- 	generating, via the API, a user interface (UI)
Katz teaches a system and method for connecting a user to emergency assistance based on emergency alerts from triggering devices [abstract]. Katz also teaches compiling, via execution of an application program interface (API) ([0103] the API module 341 compiles the necessary inputs received from the emergency alert with the emergency flow to create a complete definition of the emergency flow; [0118]) as well as generating, via the API, a user interface (UI) ([0003] the blocks are depicted on a graphic user interface that allows users to drag and drop building blocks to generate emergency flows with ease; [0010] the method further comprises: (a) providing a graphical user interface comprising a plurality of emergency flow building blocks; [0014] the registration application is a mobile application or web application and comprises a graphical user interface for receiving the submission of the user identifier and the definition of the notification procedure). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the assets under management and the dashboard tiles taught by Triolo, with the API module compiling the necessary inputs as taught by Katz, to have achieved a system and method of a database system that provides an advancement by customizing user interfaces in real time based on individuals unique characteristics with the database. 

With regard to claim 2, the limitations are addressed above and Triolo teaches wherein the actions further comprise: 
 	analyzing the electronic data related to an asset’s operation at the location (Fig. 4, demographic data 410, account activity 420, and account information 430 are collected for a set of clients 440a-d); and
 	determining, based on said analysis, a type of tile (Fig. 5, portfolio story 542, dashboard 544, and stock story 546; [0059] Clients' demographic data 410, account activity 420, and account information 430 are collected for a set 400 of individual clients 440a, 440b, 440c, 440d.  Based on the information gathered, the individual clients are initially indexed 450 into one of the four categories of investor personas described above.  Based on the personas, user interfaces for these individual clients 440a, 440b, 440c, 440d are appropriately tailored), wherein said compiled tile for the asset is based on said determined type ([0059] For example, for a "passive" investor persona, the UI 470 may include more basic information concerning a particular investment, whereas for an "active trader" persona, the UI 470 may omit basic information and instead provide more data and market analysis relating to the client's investments.  As the client continues to interact with the UI 470, additional data is collected 460 and indexed 450).

With regard to claim 3, the limitations are addressed above and Triolo teaches wherein the actions further comprise: 
 	analyzing the electronic data related to an asset’s operation at the location (Fig. 4, demographic data 410, account activity 420, and account information 430 are collected for a set of clients 440a-d);
 	determining, based on said analysis, whether a critical issue with the asset or the location is present ([0056] By monitoring and obtaining additional information about SQL features for specified servers through the GUI, the database administrator or any other user (or self-learning analytics engine) may then report and/or fix detected issues; [0058] The digital persona profiles may be selected from a small number of predetermined categories of inventors, such as "disengaged," "passive," "engaged," and "active trader."; [0059] For example, for a "passive" investor persona, the UI 470 may include more basic information concerning a particular investment, whereas for an "active trader" persona, the UI 470 may omit basic information and instead provide more data and market analysis relating to the client's investments); and 
 	identifying a subset of tiles based on said critical issue determination ([0058] The digital persona profiles may be selected from a small number of predetermined categories of inventors, such as "disengaged," "passive," "engaged," and "active trader."; [0059] For example, for a "passive" investor persona, the UI 470 may include more basic information concerning a particular investment, whereas for an "active trader" persona, the UI 470 may omit basic information and instead provide more data and market analysis relating to the client's investments), wherein said UI is modified to display only the subset of tiles (Fig. 5, UI 540).

With regard to claim 4, the limitations are addressed above and Triolo teaches wherein the actions further comprise: 
 	receiving, via the UI, input related to a first tile within the displayed set of tiles of the UI ([0070] The various dashboard tiles presented may be aligned with the client's individual persona. The dashboard tiles presented on the dashboard 544 may be selected from a large inventory of tiles in order to display information that is relevant to the client's overall situation, unique to current market conditions, and personalized based on how the current market conditions may be effecting the client's portfolio); 
 	modifying, based on the input, attributes of the first tile based on the input ([0071] The following is an example of a scenario when a client accesses the dashboard 544 component of the UI.  The dashboard 544 may recognize that (i) the market is open; (ii) the client last logged in three months ago; (iii) above average sector performance swings have resulted in a greater portfolio percent change; and (iv) large trades have been processed during this time.  Based on this information, the dashboard may show tiles for (1) open market indices; (2) market sentiment; (3) sector overview; (4) portfolio performance; and (5) recent trades tiles; [0072] FIG. 7 shows an example of a "day one" dashboard preview 544a.  The dashboard displays a first tile that the engine deems to be of most relevance to the client, for example, a tile showing overall market performance and portfolio performance since the client's last login, as illustrated in FIG. 7); and 
 	modifying, based on the input, attributes of other tiles in the displayed set of tiles based on modification of the first tile (([0071] The following is an example of a scenario when a client accesses the dashboard 544 component of the UI.  The dashboard 544 may recognize that (i) the market is open; (ii) the client last logged in three months ago; (iii) above average sector performance swings have resulted in a greater portfolio percent change; and (iv) large trades have been processed during this time.  Based on this information, the dashboard may show tiles for (1) open market indices; (2) market sentiment; (3) sector overview; (4) portfolio performance; and (5) recent trades tiles; [0072] FIG. 7 shows an example of a "day one" dashboard preview 544a.  The dashboard displays a first tile that the engine deems to be of most relevance to the client, for example, a tile showing overall market performance and portfolio performance since the client's last login, as illustrated in FIG. 7. Other tiles may highlight other key characteristics or changes to the client’s portfolio (e.g., rebalancing of assets, as shown in Fig. 7) and include a narrative with any applicable suggestions).

With regard to claim 5, the limitations are addressed above and Triolo teaches wherein said attributes of the first tile and the other tiles corresponds to display characteristics of the tile ([0072] The client may click on a tile to obtain additional information and materials, or may scroll down the page to see additional tiles; [0073] The dashboard tiles initially may appear in a collapsed state.  When a tile is selected, it may transform into an expanded state which contains additional details pertaining to the selected content.  As shown at the bottom right of FIG. 8, the client also may select an option "show more" to load additional tiles containing related content. The dashboard also may contain additional buttons (not illustrated) that allow the client to select preferences).

With regard to claim 6, the limitations are addressed above and Triolo teaches wherein said input corresponds to a refresh request, wherein said attributes of the first tile corresponds to information displayed within the first tile related to operation of a respective asset at the location ([0072] FIG. 7 shows an example of a "day one" dashboard preview 544a.  The dashboard displays a first tile that the engine deems to be of most relevance to the client, for example, a tile showing overall market performance and portfolio performance since the client's last login, as illustrated in FIG. 7).

With regard to claim 8, the limitations are addressed above and Triolo teaches wherein the set of tiles comprises data associated with a type of electronic card selected from a group consisting of: a pareto card, a Manufacturing Execution System (MES) card, an insight chart card, an alarms card, a generic card and an alerts card ([0065] The portfolio story 542 interface also may help educate investors by suggesting relevant articles at appropriate times. For example, if a client's asset allocation is inappropriate in view of existing market conditions, the narrative in the asset allocation chapter may alert the client to this fact and direct the client to a relevant article, e.g., "here's an article explaining how to reallocate assets when markets are off," along with a hyperlink to the article).

With regard to claim 9, the limitations are addressed above and Triolo teaches wherein the pareto card comprises information indicating metrics for critical data for the set of physical assets operations at the location ([0056] By monitoring and obtaining additional information about SQL features for specified servers through the GUI, the database administrator or any other user (or self-learning analytics engine) may then report and/or fix detected issues; [0058] The digital persona profiles may be selected from a small number of predetermined categories of inventors, such as "disengaged," "passive," "engaged," and "active trader."; [0059] For example, for a "passive" investor persona, the UI 470 may include more basic information concerning a particular investment, whereas for an "active trader" persona, the UI 470 may omit basic information and instead provide more data and market analysis relating to the client's investments).

With regard to claim 12, the limitations are addressed above. However, Triolo does not teach: 
- 	wherein the alarms card comprises information indicating a number of active alarms over a predetermined period of time for a particular asset
Katz teaches a system and method for connecting a user to emergency assistance based on emergency alerts from triggering devices [abstract]. Katz also teaches wherein the alarms card comprises information indicating a number of active alarms over a predetermined period of time for a particular asset ([0079] In some embodiments, the triggering device 267 is not Internet-enabled and sends the alert through designated pathways or to designated devices (e.g., via a mobile phone connected by Bluetooth to device 267).  In some embodiments, an IoT device sends the alert to a controlling or master device (e.g., a home console that connects to smoke alarms); [0083] In some embodiments, the triggering device 267 autonomously detects emergency situations or likely emergency situations.  In some embodiments, the triggering device 267 sends an alert based on autonomously detected emergencies using one or more sensors (not shown) such as, for example, a smoke alarm, thermometer, or carbon monoxide sensor in a building; [0347] The trigger sounds may be user-defined or may be from a library of phrases on the trigger device or at a remote server.  The trigger sounds may be sounds (alarms, breakage, gunshots, explosion, fire, car crash, etc.) or absence of sound (e.g., no heartbeat, etc.)…In some embodiments, an emergency is detected or triggered when a trigger sound exceeds a threshold.  In some embodiments, a trigger sound threshold is about 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, 100, 110, 120, 130, 140, 150, 160, 170, 180, 190, or 200 decibels.  In some embodiments, a trigger sound threshold is at least about 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, 100, 110, 120, 130, 140, 150, 160, 170, 180, 190, or 200 decibels.  In some embodiments, a trigger sound threshold is no more than about 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, 100, 110, 120, 130, 140, 150, 160, 170, 180, 190, or 200 decibels). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the assets under management and the dashboard tiles taught by Triolo, with the API module compiling the necessary inputs as taught by Katz, to have achieved a system and method of a database system that provides an advancement by customizing user interfaces in real time based on individuals unique characteristics with the database. 

With regard to claim 14, the limitations are addressed above. However, Triolo does not teach: 
- 	wherein the alerts card comprises information active alerts for a particular asset
Katz teaches a system and method for connecting a user to emergency assistance based on emergency alerts from triggering devices [abstract]. Katz also teaches wherein the alerts card comprises information active alerts for a particular asset ([abstract] providing emergency assistance based on emergency alerts from triggering devices; [0003] One advantage provided by the systems, servers, devices, methods, and media of the instant application is the ability to easily and efficiently make customized emergency flow scripts for handling emergency alerts; [0004] an emergency alert comprises an emergency flow identifier that is used to determine the emergency flow script to execute in response to receiving the alert.  Thus, a single call management system may provide multiple customized emergency flow scripts based on various parameters (e.g., type of device sending the emergency alert, device functionality, type of emergency, etc.); [0016] Disclosed herein, in another aspect, is a system for emergency communications comprising: (a) an emergency triggering device configured to transmit an emergency alert when an emergency is detected; and (b) at least one server providing an emergency management system server application configured to: (i) receive the emergency alert from the triggering device, the emergency alert comprising a list of at least one associated device of the triggering device; [0016] the emergency alert is triggered autonomously based on sensor data.  In some embodiments, the emergency alert is triggered when sensor values exceed a threshold.  In some embodiments, the server application is configured to determine an appropriate emergency dispatch center based on location information from the emergency alert). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the assets under management and the dashboard tiles taught by Triolo, with the alert card as taught by Katz, to have achieved a system and method of a database system that provides an advancement by customizing user interfaces in real time based on individuals unique characteristics with the database. 

With regard to claim 15, the limitations are addressed above and Triolo teaches wherein said asset information comprises data associated with a relationship between at least two assets within said set of physical assets ([0055] Database servers may serve different types of databases, including a relational database, e.g., SQL database, object-oriented databases, linear databases, self-referential databases, and other types of databases; [0071] the dashboard may show tiles for (1) open market indices; (2) market sentiment; (3) sector overview; (4) portfolio performance; and (5) recent trades tiles.  All of the changes in the performance shown in tiles may be relative to three months ago, based on when the client last logged in, for added relevancy to the client's personal situation), wherein at least one tile within said set of tiles corresponds to said data associated with said relationship (Figs. 6-10).

With regard to claim 16, Triolo teaches a method comprising: 
 	receiving, over a network, by a computing device, asset information corresponding to a set of physical assets at a location ([0058] Examples of data that may define a client's digital persona profile 380 include age 310, assets under management (AUM) 320…; [0064] Other indicia that may be included within the portfolio story 542 are, for example, the client's tax situation, asset allocation, and market exposure; [0065] For example, if a client's asset allocation is inappropriate in view of existing market conditions, the narrative in the asset allocation chapter may alert the client to this fact and direct the client to a relevant article, e.g., "here's an article explaining how to reallocate assets when markets are off," along with a hyperlink to the article), the asset information comprising electronic data indicating information associated with each asset’s operation at the location ([abstract] a first content stream containing client bibliographic information and account information; [claim 2] wherein the first content stream includes one or more of age information, education information, occupation information, income information, account type information, assets under management information, holdings information, holding product class information, industry sector information, and days since account opening information); 
 	storing, via the computing device, the asset information within an associated data store (Fig. 1, database 121; [0082] A user interface (UI) 1110 presents content to a client.  A content management system (CMS) 1110a supports the UI 1110 and can dynamically change the content and images presented on the UI 1110); 
 	a set of tiles based on the stored asset information ([0014] FIG. 8 shows an example of dashboard tiles that may be displayed when a client requests additional information; [0015] FIG. 9 shows an example of dashboard tiles featuring a series of icons that may be used to display additional content and/or capture a client's preferences; [0016] FIG. 10 shows an example of a dashboard tile in both a collapsed state and an expanded state; [0070] The various dashboard tiles presented may be aligned with the client's individual persona. The dashboard tiles presented on the dashboard 544 may be selected from a large inventory of tiles in order to display information that is relevant to the client's overall situation, unique to current market conditions, and personalized based on how the current market conditions may be effecting the client's portfolio), each tile in said set of tiles corresponding to an asset within said set of physical assets ([0070] The various dashboard tiles presented may be aligned with the client's individual persona. The dashboard tiles presented on the dashboard 544 may be selected from a large inventory of tiles in order to display information that is relevant to the client's overall situation, unique to current market conditions, and personalized based on how the current market conditions may be effecting the client's portfolio), each tile being an interactive interface object that displays a respective asset’s electronic data (Figs. 6A-10; [0069] Content presented in the dashboard 544 may provide the client an opportunity to obtain additional information on a topic, e.g., a hyperlink to the full text of an article, or to select an option "not interested."); 
 	generating a user interface (UI) (Figs. 6A-10; [0061] The user interface 540 may include a plurality of subcomponents, which will be referred to herein as portfolio story 542, dashboard 544, and stock story 546, and described in greater detail below with reference to FIGS. 6A-6C), the UI comprising an electronic page with interactive functionality for displaying the set of tiles (Figs. 6A-10); and
 	automatically causing display of said UI (Figs. 6A-10; [0056] Information about the SQL Server status may be presented in a graphical user interface (GUI) format where status information for all of the listed database servers is presented in one integrated view in an automated manner). However, Triolo does not specifically teach:
-	compiling, via the computer device executing an application program interface (API)
- 	generating, via the API, a user interface (UI)
Katz teaches a system and method for connecting a user to emergency assistance based on emergency alerts from triggering devices [abstract]. Katz also teaches compiling, via execution of an application program interface (API) ([0103] the API module 341 compiles the necessary inputs received from the emergency alert with the emergency flow to create a complete definition of the emergency flow; [0118]) as well as generating, via the API, a user interface (UI) ([0003] the blocks are depicted on a graphic user interface that allows users to drag and drop building blocks to generate emergency flows with ease; [0010] the method further comprises: (a) providing a graphical user interface comprising a plurality of emergency flow building blocks; [0014] the registration application is a mobile application or web application and comprises a graphical user interface for receiving the submission of the user identifier and the definition of the notification procedure). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the assets under management and the dashboard tiles taught by Triolo, with the API module compiling the necessary inputs as taught by Katz, to have achieved a system and method of a database system that provides an advancement by customizing user interfaces in real time based on individuals unique characteristics with the database. 

With regard to claim 17, the method claim corresponds to the device claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 18, the method claim corresponds to the device claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the medium claim corresponds to the device claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the medium claim corresponds to the device claim 4, respectively, and therefore is rejected with the same rationale.



 


 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Triolo et al. (U.S. 2018/0349446) in view of Katz et al. (U.S. 2020/0135005) and further in view of Cullen, III et al. (U.S. 2006/0190391).
With regard to claim 7, the limitations are addressed above and Triolo teaches wherein said asset page further comprises an interface object of each of the set of physical assets at the location ([0058] Examples of data that may define a client's digital persona profile 380 include age 310, assets under management (AUM) 320…; [0064] Other indicia that may be included within the portfolio story 542 are, for example, the client's tax situation, asset allocation, and market exposure; [0065] For example, if a client's asset allocation is inappropriate in view of existing market conditions, the narrative in the asset allocation chapter may alert the client to this fact and direct the client to a relevant article, e.g., "here's an article explaining how to reallocate assets when markets are off," along with a hyperlink to the article), said interface object comprising a displayable node interface that enables additional elements associated with related assets within to be displayed upon interaction with the node interface ([0073] The dashboard tiles initially may appear in a collapsed state.  When a tile is selected, it may transform into an expanded state which contains additional details pertaining to the selected content.  As shown at the bottom right of FIG. 8, the client also may select an option "show more" to load additional tiles containing related content.  The dashboard also may contain additional buttons (not illustrated) that allow the client to select preferences, e.g., request that the dashboard 544 show more or fewer opportunities, portfolio strategy, news events, guidance, and the like, in order to assist the UI customization and machine learning process). However, Triolo and Katz do not teach:
- 	associated with hierarchical mapping
Cullen teaches a computer system and method for electronically facilitating enterprise administration, data processing, workflow collaboration and management relative to changes in plan or scope pertinent to project work [abstract]. Cullen also teaches associated with hierarchical mapping ([0165] 4) define relationships between projects within a project group (a project hierarchy); 5) associate various business attributes to both project groups and projects; [0200] The tables are related in a hierarchical and/or relational manner, so that all of the necessary information for user role positions can be accurately stored and accessed, as will be described hereinbelow in connection with the exemplary database table structure 300 of FIG. 10; [0209] hierarchy mapping; [0242] The tables are related in a hierarchical and relational manner, as will be described hereinbelow in connection with FIG. 17; [0254] Exemplary steps for creating a bid template using the hierarchical and relational database table structure are illustrated in FIG. 18; [0257] FIG. 20 illustrates exemplary steps for creating a bid request from a bid template, as shown in FIG. 15, using bid items organized in a hierarchical and relational format, as shown in FIG. 17; [0489] Special data objects are complex data containers that may house, for example, multiple variable data types, code, database queries, and hierarchical relational data sets). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the assets under management and the dashboard tiles taught by Triolo and the API module compiling the necessary inputs as taught by Katz, to have the hierarchical mapping as taught by Cullen, to have achieved a system and method of a database system that provides an advancement by customizing user interfaces in real time based on individuals unique characteristics with the database. 





 	Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Triolo et al. (U.S. 2018/0349446) in view of Katz et al. (U.S. 2020/0135005) and further in view of Eckl et al. (U.S. 2017/0093838).
With regard to claim 10, the limitations are addressed above. However, Triolo and Katz do not teach:
- 	wherein the MES card comprises MES data for a particular asset
Eckl teaches a system and method for authenticating a surrounding Web application by a Web application that is to be embedded [abstract]. Eckl also teaches various multi-vendor systems and applications such as Manufacturing Execution System (MES) for a particular asset ([0002] In industrial plants, various multi-vendor systems and applications currently exist alongside one another, such as Supervisory Control and Data Acquisition (SCADA), Manufacturing Execution System (MES) or Distributed Control System(DCS) systems). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the assets under management and the dashboard tiles taught by Triolo and the API module compiling the necessary inputs as taught by Katz, to have the MES data taught by Eckl, to have achieved a system and method of a database system that provides an advancement by customizing user interfaces in real time based on individuals unique characteristics with the database. 

With regard to claim 11, the limitations are addressed above and Triolo teaches wherein the insight chart card for obtaining and displaying content relating to a particular asset and other content related to the particular asset ([0058] Online personalization is a process that is used to create relevant, individualized interactions between a client and an online experience.  It leverages insight based on the client's known personal and behavioral data to deliver an experience that meets his or her specific needs and preferences.  By analyzing client demographics and behaviors, clients with similar behaviors may be grouped into baseline digital persona profiles 380; [0063] With reference to FIG. 6A, the portfolio story 542 component of the UI guides clients with a personalized way to view and understand their portfolio.  After working with this tool, investors will gain valuable insights and may be prompted to adjust their investing strategy if needed; [0095] he resulting personas not only allow for more in-depth understanding of clients' usage patterns, but also provide predictive insight into future usage patterns.  Persona profile reporting may provide demographic, account, and holding information of each persona). However, Triolo and Katz do not teach:
- 	comprises iframe functionality
Eckl teaches a system and method for authenticating a surrounding Web application by a Web application that is to be embedded [abstract]. Eckl also teaches comprises iframe functionality ([0014] for the secure encapsulation of the Web application that is to be embedded, an inline frame (“iframe”) is advantageously used as the separate execution and display area in a Web window of the surrounding first Web application; [0023] The second Web application that is to be embedded AWB is provided in the surrounding first Web application AWA to run in a separate execution and display area IF, which is designed as an "inline frame" or “iframe”; [0029] It is advantageous for the proposed application authentication that the surrounding Web application and the Web application that is to be embedded AWA, AWB are isolated from one another, for example, by an iframe; [0032]-[0033]). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the assets under management and the dashboard tiles taught by Triolo and the API module compiling the necessary inputs as taught by Katz, to have the iframe functionality as taught by Eckl, to have achieved a system and method of a database system that provides an advancement by customizing user interfaces in real time based on individuals unique characteristics with the database. 

With regard to claim 13, the limitations are addressed above and Triolo teaches wherein comprises functionality for displaying tile data within a uniform look and feel ([0014] FIG. 8 shows an example of dashboard tiles that may be displayed when a client requests additional information; [0015] FIG. 9 shows an example of dashboard tiles featuring a series of icons that may be used to display additional content and/or capture a client's preferences; [0016] FIG. 10 shows an example of a dashboard tile in both a collapsed state and an expanded state; [0070] The various dashboard tiles presented may be aligned with the client's individual persona. The dashboard tiles presented on the dashboard 544 may be selected from a large inventory of tiles in order to display information that is relevant to the client's overall situation, unique to current market conditions, and personalized based on how the current market conditions may be effecting the client's portfolio). However, Triolo and Katz do not teach:
- 	the generic card
- 	wherein the generic card is configured to function as a container for each type of tile;
Eckl teaches a system and method for authenticating a surrounding Web application by a Web application that is to be embedded [abstract]. Eckl also teaches a generic card that is configured to function as a container for each type of tile ([0030] The authentication is similarly performed via the basic interface between the surrounding Web application and the Web application that is to be embedded AWA, AWB.  Both parties can transmit authentication messages via a generic "sendAuthenticationMessage" method and can receive messages ("handleAuthenticationMessage"); [0041] the approach allows a plurality of (even proprietary) methods to be used via the generic interface and to be combined with one another if necessary, e.g., a general application authentication with a license check, etc.). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the assets under management and the dashboard tiles taught by Triolo and the API module compiling the necessary inputs as taught by Katz, to have the generic card as taught by Eckl, to have achieved a system and method of a database system that provides an advancement by customizing user interfaces in real time based on individuals unique characteristics with the database. 


Response to Arguments
 	Applicant's arguments filed 7-28-2022 have been fully considered but they are not persuasive.
 	Applicant argues that the references fail to teach “asset information corresponding to a set of physical assets at a location”, “the displayed set of tiles” and modifying “attributes of other tiles in the displayed set of tiles based on modification”. However, Examiner respectfully disagrees.
 	Triolo teaches a computing platform (Fig. 1; Fig. 2, workstation 201) a database system that provides customizing user interfaces in real time based on an individual’s unique characteristics and interactions [0001]. The system taught by Triolo teaches a first content stream containing client bibliographic information and account information as well as a second content stream with a user interface containing data of client interactions and an enterprise tagging server [abstract. Triolo teaches “physical assets” such as asset allocation, market exposure, a client’s tax situation, trade frequency, account type and other examples ([0058] “The digital persona profiles may be selected from a small number of predetermined categories of inventors, such as “disengaged,” “passive,” “engaged,” and “active trader.” Examples of data that may define a client's digital persona profile 380 include age 310, assets under management (AUM) 320, page visits 330, trade frequency 340, holdings by product class 350, account type 360, and business segment 370. Other non-limiting examples of factors defining the persona may include transfer frequency, online login frequency, mobile login frequency, online banking login frequency, and days since account opening.”). Other forms can include factors such as online login frequency, mobile login frequency, etc. [0058]. An “asset” is known to be that of a useful or valuable thing, person, or quality and a “physical asset” is a tangible asset that can be seen, touched, and/or held with an identifiable physical existence. Triolo teaches assets dealing with a client such as the client’s age, education, occupation, income, online login frequency, etc. ([0035]; [0058]). Triolo also mention’s a client’s asset allocations, which may refer to financial assets ([0064]; [0065]  “Brokerage firm databases typically contain a large library of articles, many of which are rarely accessed by investors. The portfolio story 542 interface also may help educate investors by suggesting relevant articles at appropriate times. For example, if a client's asset allocation is inappropriate in view of existing market conditions, the narrative in the asset allocation chapter may alert the client to this fact and direct the client to a relevant article, e.g., “here's an article explaining how to reallocate assets when markets are off,” along with a hyperlink to the article”). It is understood that the assets mentioned in the Triolo reference, refer to financial assets or account type assets. Furthermore, Triolo teaches a dashboard as shown in figure 8 which displays “dashboard tiles” which reveal when a client requests additional information [0014]. The dashboard tiles shows portfolio strategy, news events, guidance and additional buttons, as well as tiles that highlight changes to client’s portfolio or rebalancing assets ([0073] “he dashboard tiles initially may appear in a collapsed state. When a tile is selected, it may transform into an expanded state which contains additional details pertaining to the selected content. As shown at the bottom right of FIG. 8, the client also may select an option “show more” to load additional tiles containing related content. The dashboard also may contain additional buttons (not illustrated) that allow the client to select preferences, e.g., request that the dashboard 544 show more or fewer opportunities, portfolio strategy, news events, guidance, and the like, in order to assist the UI customization and machine learning process“). The tile set shows the market percentage and update as well as the account balance (Fig. 8). The dashboard tiles may be presented from a large inventory of tiles in order to display information which effects the client’s portfolio [0070]. Triolo further modifies the attributes based on the input ([0071] The following is an example of a scenario when a client accesses the dashboard 544 component of the UI.  The dashboard 544 may recognize that (i) the market is open; (ii) the client last logged in three months ago; (iii) above average sector performance swings have resulted in a greater portfolio percent change; and (iv) large trades have been processed during this time.  Based on this information, the dashboard may show tiles for (1) open market indices; (2) market sentiment; (3) sector overview; (4) portfolio performance; and (5) recent trades tiles; [0072] FIG. 7 shows an example of a "day one" dashboard preview 544a.  The dashboard displays a first tile that the engine deems to be of most relevance to the client, for example, a tile showing overall market performance and portfolio performance since the client's last login, as illustrated in FIG. 7). As such, the Triolo reference teaches the limitations of the respective claims. Examiner welcomes any changes or suggestions of the claim language which Applicant may have.


Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171